[DO NOT PUBLISH]


                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                 ________________________                 FILED
                                                                U.S. COURT OF APPEALS
                                  Nos. 10-11412, 10-11414,        ELEVENTH CIRCUIT
                                    10-11415, 10-11416                APRIL 12, 2011
                                   Non-Argument Calendar               JOHN LEY
                                                                         CLERK
                                 ________________________

      D.C. Docket Nos. 5:09-cr-00031-HL-CWH-1, 5:09-cr-00067-HL-CWH-1,
              5:09-cr-00069-HL-CWH-1, 5:09-cr-00073-HL-CWH-1


UNITED STATES OF AMERICA,

lllllllllllllllllllll                                              Plaintiff-Appellee,

                                             versus

LEONARD WILLIAM WILLIS, JR.,

lllllllllllllllllllll                                             Defendant-Appellant.
                                 ________________________

                          Appeals from the United States District Court
                              for the Middle District of Georgia
                                 ________________________

                                        (April 12, 2011)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
        Leonard William Willis, Jr. appeals his 300-month sentence after pleading

guilty to eight counts of bank robbery, in violation of 18 U.S.C. § 2113(a). During

each robbery, Willis either told the teller that he had a gun or acted as if he had a

gun. Willis stole nearly $40,000 in total. After the eighth robbery, Willis fled

from the police in his truck and a high-speed chase ensued on the interstate. After

the police disabled his truck, Willis did not comply with the officers’ instructions

to surrender, and they were forced to tase him to ensure their own safety. During

Willis’s subsequent incarceration, but before entering his guilty plea in this case,

he assaulted a prison official, locked the official in his cell, stole the official’s keys

and taser, and attempted to tase two other prison officials while trying to escape.

        Willis argues for the first time on appeal that the district court violated Rule

32(i)(1)(A) of the Federal Rules of Criminal Procedure by failing to “verify that

the defendant and the defendant’s attorney have read and discussed the presentence

report [PSI] . . . .”1 While the district court did not specifically verify that defense

counsel had read and discussed the PSI with Willis, the court did verify that

defense counsel discussed the guideline calculations with Willis. Moreover, the


        1
            Because Willis raises this argument for the first time on appeal, we review it for plain
error. United States v. Moriarty, 429 F.3d 1012, 1018–19 (11th Cir. 2005). “To establish plain
error, a defendant must show there is (1) error, (2) that is plain, and (3) that affects substantial
rights. If all three conditions are met, we may exercise our discretion to recognize a forfeited
error, but only if the error seriously affects the fairness, integrity of public reputation of judicial
proceedings.” Id. at 1019 (quotation marks and alteration omitted).

                                                   2
record reflects that defense counsel was very familiar with the PSI and conferred

with Willis regarding how to proceed at the sentencing hearing. And Willis does

not explain how he was prejudiced by the court’s alleged violation of Rule

32(i)(1)(A). Thus, even assuming arguendo that the district court committed plain

error, Willis has not shown that it affected his substantial rights.

       Wills next argues that his sentence was unreasonable because the court did

not articulate a sentencing rationale, failed to consider his mitigating arguments,

and imposed a sentence greater than necessary.2 Willis’s arguments, however, are

belied by the record. In addition to stating that it considered the PSI and the

factors in 18 U.S.C. § 3553(a), the court explained that it was imposing a sentence

above the guideline range because: Willis had a serious criminal history; the

Guidelines did not adequately account for the number and violent nature of the

robberies, or the high-speed chase that ensued after the final robbery; and Willis

subsequently assaulted a prison official in an attempt to escape. All of these

reasons are supported by the record, and we find the court’s explanation adequate.

There is also nothing in the record to support Willis’s assertion that the court did

not consider his arguments in mitigation, namely that he had drug-addiction


       2
          We review a sentence for reasonableness under an abuse-of-discretion standard. Gall
v. United States, 552 U.S. 38, 51 (2007). The party challenging the sentence has the burden of
establishing that the sentence is unreasonable in light of the record and the factors in 18 U.S.C. §
3553(a). United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

                                                 3
problems and was previously a good worker. See United States v. Amedeo, 487
F.3d 823, 833 (11th Cir. 2007). Nor do we find that the court committed a clear

error of judgment in weighing the § 3553(a) factors. See United States v. Pugh,

515 F.3d 1179, 1191 (11th Cir. 2008). Accordingly, Willis has not shown that the

district court abused its discretion, and we therefore affirm his sentence.

      AFFIRMED.




                                           4